DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 3/26/2019. The information disclosure statement(s) have/has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se, mere information in the form of data. Examiner suggests that Applicant amend claims 1, 7, 9, 17 to include “non-transitory” statement for the data storage device and program storage medium.
Claim 1 is rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 2A and Step 2B, the independent claim 1 is directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of creating mapping transformation information, arranging mapping space defined by a first and second axis, and obtaining a route point sequence indicating a position of the travel trajectory, are steps that, under their broadest reasonable interpretation, cover certain methods of 
Under Step 2A, Prong 2, the “methods of organizing human activity” judicial exception is not integrated into a practical application. For example, claim 1 recites the elements creating mapping transformation information, arranging mapping space defined by a first and second axis, and obtaining a route point sequence indicating a position of the travel trajectory. These limitations amount to implementing the abstract idea on a computer. Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea. Therefore, because the elements of storing a value, detecting conditions, detecting intent, processing signals and modifying a value are not integrated into the claims as a whole.  Therefore, claim 1 is directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, independent claim 1 is not patent eligible.
Dependent claims 2-7 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-7, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional 
Claim Interpretation
Examiners Note: Claims 1-7 preamble disclose a vehicle control apparatus which generate a travel trajectory and controls the vehicle based on the travel trajectory. However, there is no indication, within the body of the claims, related to any sequence steps or algorithm to be performed by the vehicle control which will perform the physical control of the vehicle. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a mapping transformation information creation unit in claim 1
a virtual via-point arranging unit in claim 1
a mapping transformation unit in claim 1
an interpolation processing unit in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUMIZAWA, US 20190078897, herein further known as Sumizawa.
Regarding claim 1, Sumizawa discloses a vehicle control apparatus that sequentially generates a travel trajectory for a vehicle (paragraph 36-39, a vehicle control system and a vehicle control device includes a route calculation section 18 which calculates a route (i.e. generates a travel trajectory) to an input destination) and controls the vehicle based on the travel trajectory (paragraph 49, vehicle control ECU 30 includes a sensor 31 such as a steering angle sensor and a vehicle speed sensor, an actuator 32 controlling a steering, an accelerator, and a brake, and a vehicle control section 39), the vehicle control apparatus comprising: a mapping transformation information creation unit configured to create mapping transformation information (paragraph 42, vehicle communication section 14 receives new  indicative of mapping relation between a lane in a real space to be traveled by the vehicle  and a rectangular virtual lane in a mapping space (paragraph 41, map information 13a includes not only information on a traveling lane which is defined by a mark line drawn on a road, but also information (hereinafter, referred to as " virtual lane information") on a traveling lane which is virtually set on a road on which the mark line is not drawn, AND paragraph 57, map information 13a is managed by being divided into a grid-like area called a mesh (i.e. rectangular virtual lane), see also at least FIG. 15, (wherein the rectangular, cross hatched, area is the mesh) ); a virtual via-point arranging unit configured to arrange, on the mapping space defined by a first axis extending in a length direction of the virtual lane and a second axis extending in a width direction of the virtual lane (paragraph 52, map information 43a is transmitted to the navigation device 10 via the server communication section 42 (i.e. virtual via-point arranging unit), and the map information 13a of the storage section 13 is updated AND paragraph 57, map information 13a is managed by being divided into a grid-like area called a mesh, and the mesh is generally separated by constant values of latitude (i.e. second axis) and longitude (i.e. first axis), a candidate group of virtual via-points along the first axis (paragraph 62, node and the link are described with reference to FIG. 4. The node refers to certain points on a road (i.e. via-points along the first axis) and the link connects the nodes to each other, AND paragraph 64, link information F23 includes a link ID F31 (i.e. virtual via-point) in which a unique number is stored, and an XYZ coordinate string F33, see also at least FIG. 2) ; and a mapping transformation unit configured to obtain a route point sequence indicating a position of the travel trajectory in the real space (paragraph 92, navigation device 10 (i.e. mapping transformation unit) performs the processing  by applying mapping transformation to at least some of the candidate group arranged by the virtual via-point arranging unit, using the mapping transformation information created by the mapping transformation information creation unit (paragraph 67, XYZ coordinate string F33 stores the information relating to coordinates for indicating the starting and ending points of the link (i.e. route point sequence) and road shape (i.e. trajectory in the real space) there between).
Regarding claim 2, Sumizawa discloses all limitations of claim 1 above.
Sumizawa discloses further an apparatus wherein the virtual via-point arranging unit is configured to arrange the candidate group including subgroups of the virtual via-points that are identical in position in the first axis direction and different in position in the second axis direction (paragraph 137, link ID=4 is connected to a link having link ID=5 at a node having node ID=2000 (i.e. virtual via-points that are identical in position in the first axis) and the link having link ID=2 is configured from two lanes, and as the virtual lane connected from the link having link ID=4 to the link having link ID=2, a total of two virtual lanes (i.e. virtual via-points that are different in position in the second axis direction) connected to the respective lanes are recorded, see also at least FIG. 12).
Regarding claim 5, Sumizawa discloses all limitations of claim 1 above.
Sumizawa discloses further an apparatus wherein the mapping transformation information creation unit is configured to create the mapping transformation information indicative of a mapping relation that makes a centerline of the lane correspond to the first axis, and the virtual via-point arranging unit is configured to arrange the candidate group in a manner that the virtual via-points are line-symmetric about the first axis and/or that the virtual via-points are equally spaced along the second axis (paragraph 151, server control . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa in view of DUAN et al., US 20170350714, herein further known as Duan.
Regarding claim 3, Sumizawa discloses all elements of claim 2 above, including the virtual via-point arranging unit is configured to arrange the candidate group.
However,  Sumizawa does not explicitly disclose an apparatus wherein the virtual via-point arranging unit is configured to arrange the candidate group including two or more subgroups  that are different in a number or density of the virtual via-points.
to arrange the candidate group including two or more subgroups that are different in a number or density of the virtual via-points (paragraph 45, the node is denoted by "s" (i.e. virtual point), the distance from the node to the cross proximity to the node can be denoted by "d.sub.next.sub._.sub.cross|s", the number of crosses in the predetermined distance (i.e. two or more subgroups that are different in a number or density) from the node can be denoted by "n.sub.crosses|s", and the average distance from the node to the plurality of nearest crosses to the node can be denoted by "l.sub.average.sub._.sub.distance|s").
Therefore, from the teaching of Duan it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sumizawa to include the candidate group including two or more subgroups that are different in a number or density of the virtual via-points in order to provide for the preplanning of travel routes, and account for dynamic road conditions and traffic, such as accidents or traffic jams and/or road conditions which dynamically change over time.
Regarding claim 4, the combination of Sumizawa and Duan disclose all elements of claim 3 above, including the virtual via-point arranging unit is configured to arrange the candidate group.
However, Sumizawa does not explicitly disclose an apparatus wherein the virtual via-point arranging unit (86) is configured to arrange the candidate group including the two or more subgroups that contain more virtual via-points as the subgroups are closer to a position of the vehicle and less virtual via-points as they are farther from the position of the vehicle.
Duan teaches an apparatus wherein the virtual via-point arranging unit (86) is configured to arrange the candidate group including the two or more subgroups that contain more virtual via-points as the subgroups are closer to a position of the vehicle and less virtual via-points as they are farther from the position of the vehicle (claims 1-4, determining, using a processor system, a first plurality of nodes from an origin to a destination, AND determining the first plurality of nodes comprises: generating, based on a road topology, a second plurality of nodes with connectivity exceeding a first predefined threshold, AND generating the second plurality of nodes comprises: determining, based on the road topology, a third plurality of nodes with connectivity exceeding the first predefined threshold, AND determining a third plurality of nodes based on the road topology comprises: determining connectivity associated with a node based on an average distance from the node to a plurality of nearest crosses to the node (i.e. closer/farther to a position), AND  paragraph 49-58, route planning system 210 divides the first plurality of nodes into a plurality of collections based on travel time, the first plurality of nodes (e.g. four nodes 801-804), (i.e. more virtual via-points as the subgroups are closer) may be divided into a plurality of collections based on travel time estimated from the origin (820) (i.e. position of the vehicle) to each of the first plurality of nodes, the first plurality of nodes is clustered based on similarity of the travel time (wherein the travel time is based upon distance (i.e. closer/farther ) to obtain the plurality of collections, a second node with the highest connectivity is selected from among the nodes in the second collection (e.g. three nodes 805-807, farther from the origin 820) (i.e. less virtual via-points as they are farther from the position of the vehicle), see also at least FIGS. 3-8). 
Therefore, from the teaching of Duan it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sumizawa to include subgroups that contain more virtual via-points as the subgroups are closer to a position of the vehicle and less virtual via-points as they are farther from the position of the vehicle in order to provide for the .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa in view of BHANU et al., US 5128874, herein further known as Bhanu.
Regarding claim 6, Sumizawa discloses all elements of claim 1 above, including the vehicle control apparatus (paragraph 36-39, a vehicle control system and a vehicle control device includes a route calculation section), and point sequence sequentially connected along the first axis from the candidate group (paragraph 62, node and the link are described with reference to FIG. 4. the node refers to certain points on a road (i.e. via-points along the first axis), and the mapping transformation unit, (paragraph 92, navigation device 10 (i.e. mapping transformation unit) performs the processing of grasping the current position of the own vehicle, see also at least FIG. 6), configured to obtain the route point sequence (paragraph 67, XYZ coordinate string F33 stores the information relating to the coordinates for indicating the starting and ending points of the link (i.e. route point sequence) applying mapping transformation to the dense point sequence .
However,  Sumizawa does not explicitly disclose an apparatus comprising: a point sequence extraction unit configured to extract a sparse point sequence sequentially connected along the first axis from the candidate group; and an interpolation processing unit configured to obtain a dense point sequence encompassing the sparse point sequence by applying interpolation processing to the sparse point sequence extracted by the point sequence extraction unit, wherein the mapping transformation unit is configured to obtain the route point sequence by applying mapping transformation to the dense point sequence  obtained by the interpolation processing unit (paragraph 67, XYZ coordinate string F33 stores .
Bhanu teaches an apparatus wherein a point sequence extraction unit is configured to extract a sparse point sequence sequentially connected along the first axis from the candidate group; and an interpolation processing unit configured to obtain a dense point sequence encompassing the sparse point sequence by applying interpolation processing to the sparse point sequence extracted by the point sequence extraction unit (column 11, lines 25-35, by means of range interpolation between the sparse range samples generated from the optical flow measurements, a dense range map representing the objects within the field of view is established, this task is surface fitting to a sparse, non-uniform set of data points, wherein the mapping transformation unit is configured to obtain the route point sequence by applying mapping transformation to the dense point sequence) obtained by the interpolation processing unit.
Therefore, from the teaching of Bhanu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sumizawa to include interpolation processing unit configured to obtain a dense point sequence encompassing the sparse point sequence by applying interpolation processing to the sparse point sequence extracted by the point sequence extraction unit in order to integrate inertial navigation sensor (INS) information with optical flow measurements made over multiple frames to compute the range to world points that lie within the field of view of the sensors and provide an improved range map.
Regarding claim 7, the combination of Sumizawa and Bhanu disclose all elements of claim 6 above.
However, Sumizawa does not explicitly disclose an apparatus further comprising a smoothing processing unit configured to correct the position of the travel trajectory by performing smoothing processing on the route point sequence transformed by the mapping transformation unit.
Bhanu teaches an apparatus further comprising a smoothing processing unit (column 3, lines 60-65, a range prediction and smoothing (using multiple frames) unit 14) configured to correct the position of the travel trajectory by performing smoothing processing on the route point sequence transformed by the mapping transformation unit (Column 12, lines 5-10, procedure for prediction and smoothing of range using multiple frames 14 (FIG. 1) is that for all interest points in a pair of images, compute matching confidence, measured and predicted ranges, confidence in range and threshold the result are computed to obtain the final range).
Therefore, from the teaching of Bhanu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sumizawa to correct the position of the travel trajectory by performing smoothing processing on the route point sequence transformed by the mapping transformation unit in order to integrate inertial navigation sensor (INS) information with optical flow measurements made over multiple frames to compute the range to world points that lie within the field of view of the sensors and provide an improved range map.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669